Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.727 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN

PAUL JOSEPH HARCZ, JR., et al.,             )
     Plaintiffs,                            )
                                            )
       vs.                                  )        Case No. 17-00112
                                            )
BRODY BOUCHER, et al.,                      )        Hon. Gordon J. Quist
    Defendants.                             )

                        PROPOSED JOINT DISCOVERY PLAN

       In anticipation of the telephone scheduling conference currently set for August 22,

2019, the parties jointly submit this proposed discovery plan.

1.     Jurisdiction

       The Court has subject-matter jurisdiction over plaintiffs’ First and Fourth

Amendment claims in Counts I, III, and IV of the Complaint, which are federal claims

arising under the laws of the United States, pursuant to 28 U.S.C. § 1331. The Court has

supplemental jurisdiction over plaintiff Harcz’s claims arising under Michigan law, in

Counts V and VI of the Complaint, pursuant to 28 U.S.C. § 1367. There are no objections

to this Court’s jurisdiction.

2.     Jury or Non-Jury

       This case is to be tried before a jury.

3.     Judicial Availability

       The parties do not agree to have a United States Magistrate Judge conduct any and

all further proceedings in the case, including trial, and to order the entry of final judgment.




                                                 1
Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.728 Page 2 of 6



4.     Statement of the Case

       Plaintiffs allege that Defendants violated their First Amendment rights when

Defendants barred Plaintiffs from entering a celebration of the 25th anniversary of the

Americans with Disabilities Act, which was being held on the grounds of the Michigan

State Capitol and was free and open to the public. Plaintiff Harcz further alleges that

Defendants violated his Fourth Amendment rights and Michigan state law when

Defendants arrested him or caused him to be arrested for resisting what he believed were

the police’s unlawful orders barring him from the ADA event, and when Defendants

purportedly created false reports and gave false testimony to justify the arrest and

prosecution. Defendants deny Plaintiffs’ claims and assert the protections of qualified

immunity and any other available defenses.

5.     Prospects of Settlement

       Counsel for Plaintiffs (Julie Porter and Jennifer Salvatore) and for Defendants (John

Fedynsky) are in the process of exploring settlement, including whether a mediation or a

settlement conference with the magistrate judge would be fruitful. Plaintiffs have

communicated a settlement proposal to Defendants. The parties will apprise the Court if

we are able to reach a resolution.

6.     Pendent State Claims

       This case does include pendent state claims. In Count V, plaintiff Harcz sues certain

Defendants for false arrest and false imprisonment under Michigan law; and in Count VI,

plaintiff Harcz sues certain Defendants for malicious prosecution under Michigan law.

Defendant does not object to the Court’s retaining the pendent claims.


                                             2
Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.729 Page 3 of 6




7.     Joinder of Parties and Amendment of Pleadings

       Neither party expects to join parties or amend the pleadings.

8.     Disclosures and Exchanges

       a.     Fed. R. Civ. P. 26(a) requires initial disclosures unless the Court orders

otherwise. The parties propose the following schedule for Rule 26(a)(1) disclosures:

parties to exchange disclosures by October 11, 2019.

       b.     The plaintiffs expects to be able to furnish the names of plaintiffs’ expert

witnesses by January 10, 2020. Defendants expect to be able to furnish the names of

Defendants’ expert witnesses by March 10, 2020.

       c.     It would be advisable in this case to exchange written expert witness reports

as contemplated by Fed. R. Civ. P. 26(a)(2). Reports from Plaintiffs’ experts will be due

90 days before the close of discovery; reports from Defendants’ experts will be due 30 days

before the close of discovery.

       d.     The parties have agreed to make available the following documents without

the need of a formal request for production: (i) From Plaintiffs to Defendants, all

documents in Plaintiffs’ possession that relate to the Complaint’s allegations, including

materials obtained via FOIA requests before filing, by September 6, 2019; (ii) from

Defendants to Plaintiffs, Michigan State Police incident reports related to this incident, by

September 6, 2019.

9.     Discovery

       The parties believe that all discovery proceedings can be completed by April 30,

2020. The parties do not recommend phasing or limiting discovery, except that the parties


                                             3
 Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.730 Page 4 of 6




agree that the presumptive time limit for depositions in this case should be modified to four

hours per deposition. The parties will follow the Federal Rules of Civil Procedure and this

Court’s local rules and will work together in good faith to reach agreement as much as

possible.

10.    Disclosure or Discovery of Electronically Stored Information

       The parties have discussed the production of electronically stored information and

suggest that they will work together to ensure efficient and effective exchange of

electronically stored information. The parties do not anticipate disputes on this issue.

11.    Assertion of Claims of Privilege or Work-Product Immunity After Production

       The parties agree to notify one another if a privileged or work-product item is

inadvertently produced during discovery and that the responding party will return that item

and make no use of it in the case.

12.    Motions

       The parties acknowledge that W.D. Mich. LCivR 7.1(d) requires the moving party

to ascertain whether the motion will be opposed, and in the case of all nondispositive

motions, counsel or pro se parties involved in the dispute shall confer in a good-faith effort

to resolve the dispute. In addition, all nondispositive motions shall be accompanied by a

separately filed certificate.

       The following dispositive motions are contemplated by each party: (i) Plaintiffs do

not contemplate dispositive motions at this time; (ii) Defendants anticipate filing a

dispositive motion asserting qualified immunity.

       The parties anticipate that all dispositive motions will be filed by May 29, 2020.


                                              4
 Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.731 Page 5 of 6




13.    Alternative Dispute Resolution

       In the interest of conserving judicial resources, the parties acknowledge that the

Court will require the parties to participate in some form of Alternative Dispute Resolution.

The parties are currently discussing whether ADR might assist the parties in reaching

resolution of the case before discovery commences and will notify the Court if such a

proceeding would be useful. The parties do not consent to a case-evaluation referral.

Plaintiffs are open to a referral for facilitation, particularly if there is a low-cost option

available. Defendants would suggest a settlement conference with the magistrate judge

after the close of discovery, or earlier upon agreement and request by counsel.

14.    Length of Trial

       Plaintiffs’ counsel estimates that the trial will last approximately 14 days total,

allocated as follows: two days for jury selection and arguments; nine days for Plaintiffs’

case; three days for Defendants’ case. Defendants’ counsel believes a jury selection,

arguments, Plaintiffs’ proofs (3-4 days), and Defendants’ proofs (2-3 days) can be

accomplished in 5-7 total trial days.

15.    Electronic Document Filing System

       Counsel understand the Court’s requirements to use the electronic document filing

system.

16.    Other

       Five of the seven Plaintiffs in this case are blind. Provisions will need to be made

during discovery and trial to ensure that all exhibits and documents are accessible to

Plaintiffs.


                                              5
Case 1:17-cv-00112-GJQ-PJG ECF No. 56 filed 08/19/19 PageID.732 Page 6 of 6




Dated: August 19, 2019

      s/ Julie B. Porter                      s/ John Fedynsky
      Julie B. Porter (P81386)                John Fedynsky
      1010 Davis Street                       Assistant Attorney General
      Evanston, IL 60201                      State Operations Division
      (312) 283-5711                          525 W. Ottawa Street
      porter@spplawyers.com                   Lansing, MI 48909
                                              (517) 373-7573
      Jennifer B. Salvatore                   fedynskyj@michigan.gov
      105 E. Main Street                      Attorney for Defendants
      Northville, MI 48167
      (248) 679-8711
      salvatore@spplawyers.com
      Attorneys for Plaintiffs




                                     6
